DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8, in the reply filed on 4/8/22 is acknowledged.
Claims 1-10 are currently pending. 
Claims 9-10 are withdrawn as directed to a non-elected invention. 
Claims 1-8 are elected and examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “effective” in claim 1 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim indicates that the first time interval is less than 30 minutes. However, this encompasses times such as 1 nanosecond. Would 1 nanosecond of heat application be considered effective? For examination purposes claim 1 is interpreted as comprising “within a first .
Claim 1 contains the limitation “ill-conditioned cells”. It is unclear what is intended by this limitation. The claim seem to indicate that ill-conditioned cells are a species of abnormal cells. However, the specification provides no guidance as to the difference between the abnormal and ill-conditioned. For examination purposes, this limitation is interpreted as “a plurality of abnormal cells.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (2019) Thermal cycling-hyperthermia in combination with polyphenols, epigallocatechin gallate and chlorogenic acid, exerts synergistic anticancer effect against human pancreatic cancer PANC-1 cells. PLOS One 14(5): e0217676. https://doi.org/10.1371/journal.pone.0217676 (cited on IDS dated 1/10/20, hereinafter Lu).
Lu discloses methods of thermal cycling-hyperthermia (TC-HT) to improve anti-cancer effects of chemotherapeutics (Abstract). Lu discloses first culturing human pancreatic cancer cells (Cell culture). The cells are then treated with various concentrations of the natural anti-cancer compounds epigallocatechin gallate (EGCG) and chlorogenic acid (CGA) and exposed to TC-HT cycling (Drug treatment and TC-HT exposure). For the TC-HT cycling the cells are heated to a temperature of 46 °C for 3, 5, or 10 minutes and rapidly cooled to 30 °C for two minutes (Drug treatment and TC-HT exposure, Fig. 1). The heating and cooling phases are repeated such that the cells are heated for a total time of 30 minutes (Drug treatment and TC-HT exposure, Fig. 1). Lu explains that TC-HT cycling in combination with the anti-cancer compounds significantly inhibits proliferation of the cancer cells, particularly with 10 cycles of 3 minutes of heating (TC-HT in combination with polyphenols synergistically inhibits proliferation of PANC-1 cells, Fig. 2, Table 1). Lu does not disclose that the TC-HT in combination with EGCG or CGA is applied to both abnormal (e.g., cancer cells) and healthy cells. However, Lu suggests that TC-HT in combination with EGCG or CGA could be effectively used to treat various cancers in vivo (Discussion). Therefore, it would be obvious to one of ordinary skill in the art that the methods of Lu could be applied to a combination of abnormal and healthy cells as suggested by Lu.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632